IN THE SUPREME COURT OF NORTH CAROLINA

                                  No. 261PA15

                             Filed 21 December 2016

RICHARD O’NEAL, Employee
             v.
INLINE FLUID POWER, INC. & AUTOMOTIVE PARTS CO., INC.,
         Employer,

AUTO OWNERS INSURANCE COMPANY,
       Carrier


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 773 S.E.2d 574

(2015), affirming an opinion and award filed on 4 June 2014 by the North Carolina

Industrial Commission. Heard in the Supreme Court on 10 October 2016.


      Jernigan Law Firm, by Leonard T. Jernigan, Jr., Anthony L. Lucas, and
      Kristina B. Thompson, for plaintiff-appellant.

      McAngus Goudelock & Courie, by Viral V. Mehta and Carl M. Short III, for
      defendant-appellees.

      Hedrick, Gardner, Kincheloe & Garofalo, L.L.P., by M. Duane Jones, for North
      Carolina Association of Defense Attorneys, amicus curiae.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.